Citation Nr: 0213878	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-04 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
limitation of motion of the left ankle, currently rated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
bilateral pes planus, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from October 1957 to September 
1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by not 
more than severe signs and symptoms, including objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  There are no 
pronounced signs and symptoms, including marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  

2.  The veteran's limitation of motion of the left ankle is 
marked, but no more, with 8 to 10 degrees dorsiflexion to 45 
degrees plantar flexion, but no swelling or deformity on 
examination and minimal arthritis and there is no ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Code 5276 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

2.  The criteria for an evaluation of 20 percent, but no 
more, for limited range of motion of the left ankle are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5271 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by the Secretary.  See 38 
U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  Here, 
the case was carefully and thoroughly developed by the RO in 
such a way that the requirements of the duty to inform as set 
forth in the VCAA have been met.  Specifically, as to the 
duty to inform, the RO sent the veteran a letter regarding 
the development of his claim in March 2001.  He was afforded 
the opportunity to provide additional information regarding 
past and current treatment during his personal hearing at the 
RO in November 2001.  Moreover, the veteran was informed of 
the requirements for an increased rating in the Statement of 
the Case as well as in the Supplemental Statements of the 
Case issued in April 2001, October 2001 and November 2001, 
respectively. 

The VA has a newly enhanced duty to assist the veteran in 
light of the VCAA. See Quartuccio v. Principi, No 01-997 
(U.S. Vet. App. June 19, 2002).  In this regard, the Board 
notes that the veteran has been afforded VA examination and 
that private records identified by the veteran have been 
obtained.  Since the communications and actions by the VA 
meet the standard set forth by the VCAA, the Board finds that 
no further development is needed.

II. Rating Issues

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Reasonable 
doubt will be resolved in favor of the veteran.  See 38 
C.F.R. §§ 4.3, 4.7 (2001).

The veteran sought increased ratings in June 2000.  Service 
connection for the left ankle disability as well as bilateral 
pes planus was granted in a September 1976 rating decision, 
effective from January 1976.  Where an increased rating is at 
issue, the present level of the disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating a service-connected joint disability, VA must 
also consider functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and the rule against pyramiding in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The veteran's service-connected bilateral pes planus has been 
evaluated under Diagnostic Code (DC) 5276 pertaining to 
acquired flatfoot.  DC 5276 provides that bilateral 
pronounced acquired flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 50 percent evaluation.  Bilateral severe acquired 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, warrants a 30 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

Service medical records reveal complaints of left ankle pain 
and findings of acquired bilateral flatfoot in service.  

VA treatment records dated January 1999 through July 2000 
show treatment for complaints of severe left foot pain in May 
2000.  It was suspected to be neuropathic pain likely from 
entrapment.  A podiatry consultation in June 2000 revealed 
probable traumatic arthritis of the left ankle causing 
significant pain.  The left ankle demonstrated approximately 
8 degrees of dorsiflexion with some lateral and medial 
malleolar pain.  The veteran was wearing dress oxford shoes, 
he reported he normally wore work boots which helped a bit.  
Stance revealed pes planus, and the left foot had fairly 
normal appearance.  Additional entries show that the veteran 
could not raise the tips of his toes due to point insertion 
pain, left side.  Observations included tendonitis and 
degenerative joint disease of the left ankle.  

A report of VA examination for flat feet dated in July 2000 
revealed bilateral pes planus.  The veteran reported problems 
with prolonged standing and walking.  He reported flare ups a 
couple of times per week, but really he felt the pain was 
there all the time.  He had had no surgery.  He tried shoe 
inserts and orthotics but these reportedly did not help so he 
stopped wearing them.  He reported that he could do normal 
daily activity.  Current medication was Trilisate.  Physical 
examination revealed bilateral flat feet with a little bit of 
tenderness and soreness across the feet but no calluses.  The 
heels and Achilles were just in a slight amount of valgus 
which the examiner said was correctable.  The examiner stated 
that there was no severe deformity and no severe pronation 
deformity of the forefeet.  It was noted the veteran had just 
slight pronation of the forefeet when he walked.  He could 
raise over his toes and heels and squat, but this was very 
painful.  The diagnosis was bilateral pes planus with 
arthritis.  

A report of a VA examination for the left ankle dated in July 
2000 contains a review of the veteran's reported inservice 
soft tissue injury to the ankle.  Chronic left ankle pain 
since the injury in service was reported.  The veteran also 
reported tenderness and soreness over the medial aspect of 
the posterior tibial tendon.  It was noted that past 
injections and shots did not help the pain.  The veteran was 
not using a cane or a brace.  Normal daily activity could be 
performed.  Prolonged standing and walking were noted to 
cause difficulty.  Examination revealed the left ankle to be 
a little tender and sore over the medial aspect and over the 
posterior tibial tendon sheath.  The veteran had good motion 
from 10 degrees dorsiflexion to 45 degrees plantar flexion.  
No swelling or deformity in the left ankle could be 
identified.  The ankle was not unstable.  The diagnosis was 
residual ankle injury, left ankle, with arthritic changes of 
both ankle joints.  X-rays of the left ankle in June 2000 
revealed moderate degenerative findings.  X-rays of the left 
ankle in July 2000 showed minimal degenerative changes with 
no acute bony abnormalities.  X-rays of the feet showed 
degenerative changes and hallux valgus deformity of the first 
metatarsophalangeal joint bilaterally, more severe on the 
right, and degenerative changes of the tarsal bone as 
described.

A VA outpatient podiatry clinic follow-up report dated in 
October 2000 indicates that the veteran was getting relief 
with ibuprofen but that on some days that does not work and 
he must resort to an ice water soak.  The veteran was wearing 
leather dress shoes but indicated he usually wore 'house 
shoes.'  

A private treatment report dated in March 2001 contains a 
notation that the veteran had a traumatic ulcer of the left 
foot.  The veteran commented in a written statement that the 
ulcer was due to his shoes and his foot condition.  

Additional VA records of outpatient treatment dated through 
July 2001 show that the veteran was doing better as of March 
2001 and that the veteran estimated he had had an 80 percent 
relief of pain particularly with regard to the bottom of the 
foot pain.  The wound on the left foot had healed as of May 
2001.  Further, the veteran reportedly was doing better.  The 
doctors were modifying his treatment and recommending an 
articulated ankle foot orthosis on the left.  X-rays showed 
minimal degenerative changes.  

The veteran testified at the RO hearing in November 2001.  At 
that time, he reported that he could not spend long periods 
of time on his feet or they would be very painful.  He 
estimated he could walk 3 to 4 blocks before the foot pain 
would set in.  He reported some spasm.  He noted that the 
shots did not help him.  His written statements have 
indicated that he has used a cane and assistive devices but 
he did not want to bring them to examinations because he did 
not want to appear like he was faking.  

The veteran's service-connected pes planus disability is 
manifested by signs and symptoms consistent with a 30 percent 
evaluation as of the June 2000 VA examination, and at all 
times relevant to the decision.  That is, there are severe 
symptoms such as pain as described in the examinations as 
well as in the treatment records.  However, while there is 
severe disease, as described in both examinations as well as 
in treatment records, there is an absence of pronounced 
disease which would call for pronation deformity or other 
pronounced symptoms.  There is no showing of marked 
pronation, extreme tenderness and inward displacement and 
severe spasm were not noted.  It has actually been noted that 
the veteran has improved with current treatment.  See 
38 C.F.R. § 4.71a, DC 5276.  In this regard, the Board 
observes that the 2000 examinations showed that the veteran 
was still able to perform his routine daily activity despite 
the symptoms, even considering the flare-ups noted in the 
examination report.  Moreover, while the veteran demonstrated 
reduced range of motion on the examinations, he also reported 
relief  from pain and symptoms under his current treatment 
plan.  The heels and Achilles were just in a slight amount of 
valgus which was deemed correctable.  The examiner stated 
that there was no severe deformity and no severe pronation 
deformity of the forefeet.  Thus, while the symptoms are 
significant, the frequency and severity described, in 
addition to the objective indicators, show that they at most 
closely approximate the criteria for the 30 percent rating 
and do not approach the findings for a 50 percent rating 
under DC 5276.  Further, no other code would provide an 
additional or higher rating.  See 38 C.F.R. § 4.71a DC's 
5276-5275.  

As to the limitation of range of motion, left ankle 
disability, the Board finds that the evidence does suggest an 
evaluation in excess of 10 percent.  Range of motion has been 
recorded as 8 degrees of dorsiflexion with pain, and from 10 
degrees dorsiflexion to 45 degrees plantar flexion.  The 
Board notes that 38 C.F.R. § 4.71a, Plate II, shows normal 
dorsiflexion of the foot as 0 to 20 degrees.  Thus, the 
measurements of 10 and 8 degrees, with the pain described by 
the veteran and the other symptoms reported, do not meet but 
do more nearly approximate a 20 percent rating for marked 
limitation of motion under DC 5271.  See 38 C.F.R. § 4.7.  

However, the left ankle limitation of motion does not warrant 
an evaluation in excess of 20 percent under any diagnostic 
code.  There is no requisite ankylosis in plantar flexion or 
dorsiflexion, nor are there other findings which would 
support a higher or additional rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5270 (2001).  

Further, consideration under DeLuca v. Brown, 8 Vet. App. 202 
(1995), has been given.  In evaluating a service-connected 
disability involving a joint, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
Diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  However, 
DeLuca would not result in a higher evaluations for the 
veteran in this case, because the veteran is receiving the 
appropriate schedular evaluation, even considering his flare-
ups and pain attacks, under Diagnostic Code 5276 and 5271.  
In short, the evidence of record is consistent with the 
evaluations noted, and no more, for the veteran's service-
connected flat feet and limitation of motion of the left 
ankle under Diagnostic Codes 5276 and 5271.

III.  Additional Consideration

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities.  In addition, the Board will 
consider whether the disabilities at issue warrant 
consideration of an extraschedular rating.  In so doing, the 
Board notes that the veteran has submitted no evidence 
showing that either his service-connected limitation of 
motion of the left ankle or his bilateral pes planus has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that either disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  It was noted in the medical record 
that the veteran was retired and that he does not have to 
work.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2001).


ORDER

An evaluation of 20 percent for limitation of motion of the 
left ankle, but no more, is granted, subject to the laws 
governing the award of monetary benefits.  

An evaluation in excess of 30 percent for bilateral pes 
planus is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

